Citation Nr: 1423858	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected occipital neuralgia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from November 20, 2007 to September 24, 2009.

4.  Entitlement to an effective date prior to August 16, 2010 for the grant of service connection for occipital neuralgia.

5.  Whether a January 2006 rating decision was clearly and unmistakably erroneous in assigning an increased disability rating of 50 percent, but no higher, for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1972.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2008, October 2011, and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2010 and October 2013, the Veteran testified at hearings before two different Veterans Law Judges.  Therefore, this appeal is now being addressed by a panel, which includes the two Veterans Law Judges that conducted the Board hearings.  See 38 C.F.R. § 20.707 (2013).  In this regard, the Board acknowledges that the Court recently held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  At the October 2013 personal hearing in Muskogee, the Veteran waived his right to have a hearing before a third Veterans Law Judge.
At the October 2013 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Court has held that a claim for a TDIU is an element of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the issue will be considered herein.  The Board notes that the Veteran has been in receipt of a TDIU from September 24, 2009.  As will be additionally discussed below, the occipital neuralgia claim has been pending from August 2010, thus no further discussion of TDIU with respect to that claim is necessary.  However, the claim of entitlement to an increased disability rating for PTSD has been pending from November 20, 2007; therefore the Board must consider the Veteran's entitlement to a TDIU based upon his psychiatric symptomatology from November 2007 through September 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by near continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; irritability; depression and panic attacks; suicidal ideation; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name have not been shown.

2.  Throughout the appeal period, the Veteran's occipital neuralgia has been characterized by very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

3.  The Veteran's PTSD and occipital neuralgia do not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.

4.  From November 20, 2007 to September 24, 2009, the Veteran's service-connected PTSD precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.

5.  A claim of entitlement to service connection for headaches was last denied in an April 1998 rating decision; the Veteran did not perfect an appeal.

6.  The Veteran did not file an application to reopen the headaches/occipital neuralgia claim prior to August 16, 2010.

7.  The January 2006 rating decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an increased disability rating of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for occipital neuralgia have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8100 (2013).

3.  The requirements for referral of the Veteran's claims for increased and initial ratings for his service-connected PTSD and occipital neuralgia to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2013).

4.  From November 20, 2007 to September 24, 2009, the criteria for entitlement to a TDIU based on PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).

5.  The criteria for an effective date prior to August 16, 2010, for the award of service connection for occipital neuralgia have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q),(r) (2013).

6.  The January 2006 rating decision did not contain CUE.  38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Initially, with respect to the pending CUE claim, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held, in part, that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  The Court observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding a clear and unmistakable error claim as to a prior final RO decision); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE").  The Board therefore finds that VA's duties to notify and assist contained in the VCAA are not applicable to the CUE claim.  See VA O.G.C. Prec. Op. No. 12-2001 (July 6, 2001).

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the occipital neuralgia claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the increased disability rating for PTSD, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, letters dated December 2007 and May 2008 collectively complied with VA's duty to notify the Veteran with regard to this increased rating claim.  In particular, the letters informed the Veteran of the need for evidence of a worsening of his disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the letters.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in January 2008, September 2008, April 2010, and May 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and medical opinions obtained here are collectively sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.

To this end, the Board recognizes that the Veteran was last afforded a VA examination in April 2010 as to his service-connected PTSD.  However, neither the Veteran nor his attorney has contended that the Veteran's PTSD symptoms have worsened since that time.  See, e.g., the Board hearing transcripts dated August 2010 and October 2013.  Moreover, the private and VA treatment records added to the claims file since the April 2010 VA examination are not demonstrative of worsening PTSD symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II. Increased disability rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

a. PTSD

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 50 percent evaluation for his service-connected PTSD throughout the appeal period.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 42 to 75 as determined by VA examiners dating from 2008 to 2010.  These scores are indicative of mild to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

Initially, the Board notes that the Veteran's treatment history indicates that he has been diagnosed with major depressive disorder (MDD) in addition to his service connected PTSD.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his MDD.  Further, no mental health professional has conclusively distinguished between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

In this case, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his service-connected PTSD.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria for the entire period under consideration.

As was described above, under 38 C.F.R. § 4.130, DC 9411, in order to warrant a 70 percent disability rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Here, the Veteran was afforded a VA examination as to his PTSD claim in January 2008.  His reported symptoms included chronic sleep impairment with nightmares, flashbacks, recurrent intrusive thoughts, and depression.  He indicated that he avoids memories of Vietnam.  The Veteran stated that he remains "sad and mad all the time."  He described himself as angry and frustrated.  He stated that he attends psychotherapy once per week.   His affect and mood were abnormal "with depressed mood which occurs near-continuous[ly] and does not affect the ability to function independently."  The examiner noted that the Veteran's concentration and memory were within normal limits.  He denied suicidal and homicidal ideation.  The examiner indicated that the Veteran has a history of panic attacks more than once per week.  The Veteran endorsed suspiciousness, stating that he only trusts his third wife and his mother.  The examiner noted that the Veteran has a delusional history including occasional thoughts that "somebody is after me."  The examiner further stated that "[o]bsessional rituals are present which are severe enough to interfere with routine activities."  The Veteran indicated that he retired in October 2006 after twenty years of employment with the Internal Revenue Service (IRS).  The examiner stated that "[m]entally, [the Veteran] does not have difficulty performing activities of daily living."  He further indicated that the Veteran "has difficulty maintaining effective family role functioning because he has been married three times and divorced twice, currently married to third wife for the last eight years."  The examiner explained that the Veteran is also "unable to perform recreation or leisurely pursuits because he reports there is no fun in life."  He essentially remains at home and watches television.  Despite the severity of the Veteran's PTSD symptoms, as identified by the examiner, he assigned a GAF of 70-75.

In a May 2008 letter, Dr. J.D.C. noted the Veteran's report that he retired on 'forced retirement.'  The Veteran explained that he took a medical retirement instead of being forced out.  He reported that his current wife keeps him together.  The Veteran indicated that he "has a difficult time maintaining hobbies or personal interests because it is hard to get started on anything."  The Veteran is depressed "a great deal of the time."  Sights and sounds, such as thunderstorms, may cause the Veteran anxiety attacks, which he experiences on a frequent basis.  He isolates himself socially and avoids people.  The Veteran stated that he has been regularly attending group and individual therapy for ten to twelve years.  He reported impairment of short-term memory such as becoming frequently lost while driving.  The Veteran also indicated that, when conversing with others, he becomes easily disorganized and forgets what is being said.  The Veteran further endorsed intrusive thoughts, avoidant behavior, hypervigilance, and exaggerated startle response.  He does not experience delusions or hallucinations.  He reported current suicidal ideation without intent.  Dr. J.D.C. noted that the Veteran's affect was blunted and constricted at a depressed level; his mood was dysphoric.  Dr. J.D.C. described the Veteran as introverted and socially alienated; "[h]e feels apathetic, socially isolated, and withdrawn."  The Veteran stated that he "often gets into disagreements with other people, even those close to him."  Dr. J.D.C. indicated that the Veteran experiences "moderate to severe emotional distress characterized by dysphoria and agitation."  He diagnosed the Veteran with PTSD, major depressive disorder (MDD), and schizotypal disorder.

In a March 2008 letter, the Veteran's Vet Center counselor, Mr. D.H., noted that the Veteran exhibits a flat affect with slow speech, as well as, impaired immediate and recent memory.  The Veteran is depressed, anxious, and irritable.  Mr. D.H. stated that there is no suicidal ideation.

The Veteran was again afforded a VA examination to address his PTSD in September 2008.  He reported chronic sleep disturbance, nightmares, and distressing recollections of his combat experiences.  He also indicated that he forgets key aspects of the trauma.  The examiner noted that the Veteran is severely depressed.  He is "anxious and irritable around people and only leaves the house approximately two hours a day to avoid social contact."  The Veteran reported that although he is emotionally attached to his third wife and three-year-old daughter, "he goes to a place on their property to avoid contact with them."  The Veteran stated that he is attending weekly outpatient therapy.  He stated that he took medical retirement due to chronic pain.  He spends "most of his time doing nothing."  The examiner determined that the Veteran is able to maintain personal hygiene and basic activities of daily living.  The Veteran denied current hallucinations or delusions; however, "he did admit that in the past he saw what looked like a person coming around the corner that was not really there."  The Veteran reported a history of panic attacks and currently experiences them "every once in a while."  He stated that his social isolation has increased.  The Veteran also endorsed frequent suicidal thoughts, but denied intent "because of his daughter."  The examiner noted that the Veteran's PTSD "interferes with social functioning to the extent that he avoids contact with people including his family."  The examiner further opined that "[r]ecords indicate that it did not interfere as much with his occupational functioning while he was working alone a great majority of the time."  Notably, the Veteran reported that "for many years he used his employment to be an escape from his thoughts and feelings."  The examiner concluded, "he does appear to be experiencing a severe level of impairment to his social functioning."  A GAF of 45 was assigned.

In a letter dated March 2008, Mr. D.H. noted the Veteran's report that he had to retire from his position at the IRS due to an increase in the severity of his PTSD symptoms.

The Veteran was afforded another VA psychological examination in April 2010, at which time he endorsed flashbacks, intrusive thoughts, nightmares, insomnia, irritability, anger, difficulty concentrating, difficulty with memory, exaggerated startle response, avoiding activities, inability to remember physical reaction, sense of limited future, guilt, and difficulty trusting people.  The examiner characterized the Veteran's PTSD symptoms as 'severe.'  He noted that these "symptoms affect his total daily functioning which results in severe difficulty completing tasks around the house."  The Veteran sleeps five hours a night and wakes up tired; he experiences four nightmares per week.  He has no history of violent behavior.  The Veteran stated that he has does not maintain a relationship with his living siblings.  He stated that his current marriage is "great;" he has been married 17 years.  The Veteran isolates himself socially and "avoids people so he does not have to feel irritable or angry."  As to recreational activities, the Veteran stated that he does not hunt anymore and, although he occasionally goes out to eat, he must have his back to the wall and know where all of the exits are.  He never goes out at night.  The examiner noted that the Veteran's affect and mood display a lack of motivation.  His concentration, communication, and speech were all within normal limits.  The Veteran reported that he experiences panic attacks more than once per week.  He did not endorse suspiciousness, delusions, hallucinations, or obsessive-compulsive behavior.  His memory is normal.  The examiner described the Veteran as "a loner, he does not socialize except when he goes to a meeting where a bunch of veterans meet up."  The examiner reported that the Veteran "occasionally has some interference in performing activities of daily living because he has difficulty doing things around the house."  The examiner continued, "[h]e has difficulty establishing and maintaining effective work/school and social relationships because he has difficulty coping with the memories" which impact his concentration.  The examiner further concluded that the Veteran "has difficulty maintaining effective family role functioning because there are times when he does not have patience and he cannot function as a father."  A GAF of 42 was assigned.

In letters dated July 2010 and August 2010, Dr. D.B. provided a summary of the medical evidence pertaining to the Veteran's psychological symptomatology.  He noted that the Veteran experienced deficiencies in work (he is unemployed) and family relations (he is socially avoidant).  Dr. D.B. further identified deficiencies in the Veteran's judgment, "he no longer makes independent judgments as he questions his ability to make decisions."  Dr. D.B. also identified impairment in the Veteran's thinking and mood, finding him to be "confused and at times, disoriented" and "severely depressed with passive suicidal thoughts."  Dr. D.B. further stated that the Veteran experiences "difficulty with panic or depression on a near continuous basis that impairs his ability to function independently."  Dr. D.B. also stated that the Veteran "avoids interactions with other people" due to a fear of violent behavior.  Based upon a review of the pertinent medical evidence, Dr. D.B. concluded that the Veteran's PTSD "has significantly progressed and . . . appears to be continuing despite psychological treatment, diagnosis, and a pattern of intensive outpatient counseling and therapy."  He further opined, that he concurred with the conclusions of the April 2010 VA examiner, Dr. P., concerning the assignment of a GAF of 42.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria contained in DC 9411 for the assignment of a 70 percent disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's PTSD, the Board concludes that an increased rating of 70 percent, but no higher, is warranted.  In this regard, the Board acknowledges that the GAF scores assigned to this disability throughout the appeal period have reflected various levels of impairment-from mild to serious.  However, it is the symptoms specifically noted at the multiple treatment sessions and examinations conducted during this appeal that are of the utmost significance.

In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected PTSD supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been consistently endorsed by the Veteran's treatment providers, three VA examiners, and the Veteran.  The Board has thoroughly reviewed the record and finds that the medical evidence including VA treatment records, VA examinations, and lay statements shows that the Veteran's PTSD symptoms have been relatively consistent since the date of claim and are of such severity as to warrant a 70 percent evaluation throughout the entire appeal period.

Indeed, of particular significance to the Board in this matter is the medical evidence documenting the Veteran's problems with continuous depression and anxiety, leading to social isolation and frequent suicidal ideation.  Additionally, the competent lay assertions of the Veteran concerning his serious depressive symptoms including loss of interest in activities, absence of hobbies, and social impairment are well-documented in the Vet Center treatment records and the VA examination reports.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 70 percent, but no higher, is warranted based on the Veteran's manifested PTSD symptomatology.  See 38 C.F.R. § 4.3 (2013).  The Board considered the assignment of a rating in excess of 70 percent.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  However, total occupational and social impairment as a result of the Veteran's service-connected PTSD has not been shown.  The evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although the Veteran reported a history of unprovoked irritability with outbursts of anger and persistent suicidal ideation, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  The Board also observes that the Veteran reported short-term memory loss; however, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.

Further, the Board recognizes that the Veteran has experienced problems with motivation and social interaction, which have resulted in employment difficulties.  The evidence of record does not, however, show that his PTSD has caused total social and occupational impairment.  Thus, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for a 100 percent rating.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants a 70 percent evaluation, but no higher, for the appeal period.

b. Occipital neuralgia

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 30 percent evaluation for his service-connected occipital neuralgia from August 16, 2010, the date of claim.  As discussed below, the Board concludes that a 50 percent disability evaluation is warranted from the date of claim.  Thus, a staged rating is not appropriate for the Veteran's service-connected occipital neuralgia.

The Veteran's service-connected occipital neuralgia has been rated by analogy to 38 C.F.R. § 4.124, Diagnostic Code 8100 for migraine headaches.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Under this diagnostic code, a 30 percent disability rating for migraines is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent evaluation.

While the RO utilized DC 8100 in rating this disorder, the Board is mindful that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, the Board is of the opinion that the use of Diagnostic Code 8100 is more appropriate under these facts, and, as the disability rating is here being increased to a maximum of 50 percent, the Veteran is not prejudiced.

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson, in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

Vet Center treatment records dated from 2003 document the Veteran's complaints of headache pain.  Private treatment records dated in October 2007 note the Veteran's complaint of experiencing right-sided occipital headache pain for thirty years.  The treatment provider indicated that the "headache is episodic that can be severe."  The episodes occur nearly daily.  The Veteran reported that he gets relief in lying down with a special cervical pillow.  He is able to perform physical work, "[h]e avoids jarring the head and neck."  The Veteran's treatment provider diagnosed him with chronic headaches of a cervical origin at that time.

In a September 2009 letter, Dr. R.H. noted the Veteran's long history of occipital headaches, which began after a motor vehicle accident in the military.  The Veteran described headaches that occur at least weekly and are short-lived.  He reported that they do not require medication to resolve, only rest.  Dr. R.H. diagnosed the Veteran with chronic occipital neuralgia.  See also the private treatment record dated August 2010.

The Veteran was afforded a VA examination in February 2011 in order to address his occipital neuralgia.  The examiner noted that he suffers from pain in the neck that radiates to the right side of his scalp and to the right side of his forehead.  The Veteran usually awakens with a headache on a daily basis.  He described the pain as 'intense.'  His headaches last two hours "as long as he does not have any activity.  However, if he has to get up and perform any type of activity, the pain usually escalates."  The Veteran now has to take a narcotic pain pill three to four times per week and lay down in a dark room when he is experiencing the headaches, because the pain becomes so intense.  The VA examiner stated that the occipital neuralgia affects his daily activities "as he is unable to drive for more than two hours or operate a lawn mower."

The Veteran was afforded another VA examination in May 2012 at which time he reported that the occipital neuralgia is aggravated with moving and turning his head.  He stated that his neuralgia has been getting progressively worse.  The Veteran endorsed experiencing nausea with the neuralgia and indicated that the headache symptoms occur more than two days per week.  The examiner stated that the Veteran experiences prostrating non-migraine headache attacks more frequently than once per month.  The examiner further indicated that the Veteran has "very frequent prostrating and prolonged attacks of non-migraine headache pain."  He determined that the Veteran's headache condition impacts his ability to work in that he experiences "severe pain in neck and head that comes and goes spontaneously based on moving his head."

In weighing the clinical evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, an evaluation of 50 percent for the Veteran's occipital neuralgia is warranted for the rating period on appeal.  The record demonstrates that the Veteran does experience chronic, prostrating headaches that occur anywhere from two to seven times per week lasting hours.  The Board notes that the frequency, duration, severity, and impairment caused by the disorder are based on lay statements by the Veteran.  The Veteran is competent to report these observable symptoms and their effects, and the Board concludes that his reports are essentially credible because they have been consistent and accepted by VA examiners.

There are no identifiable periods of time during which the Veteran's occipital neuralgia has been shown to be disabling to a degree that would warrant disability evaluation other than 50 percent, and thus "staged ratings" are not warranted. 

This is the maximum evaluation that may be assigned under Diagnostic Code 8100.  The Board has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's occipital neuralgia, but finds that no other diagnostic code is more appropriate for rating the Veteran's disability.

      c.  Additional considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's PTSD and occipital neuralgia have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the psychiatric and headache disorder impact on the Veteran's occupational functioning, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

III. TDIU

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

By this decision, the Veteran's service-connected PTSD is found to be 70 percent disabling from November 20, 2007, the date of the increased rating claim.  Thus, the Veteran meets the percentage requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) (2013).  As noted in the introduction, the Veteran is in receipt of a TDIU from September 24, 2009.  Thus, the question is whether his service-connected PTSD precluded gainful employment for which his education and occupational experience would otherwise qualify him from November 20, 2007 to September 24, 2009.

As described above, the Veteran has reported several times that he ended his employment with the IRS in October 26 due to his psychiatric symptoms.  To this end, the Board recognizes that in a September 1999 VA examination, the Veteran reported that he was having a difficult time controlling his anger on the job "and things seem to be getting worse."  In a November 2005 lay statement, the Veteran's spouse described the severity of the Veteran's psychological symptoms and noted that "[h]e just can't deal with the stress of day to day activities of our life."  She described the Veteran's "terrible anger control issues" including throwing objects.  She further stated, "[t]here have been times when employees would call me and ask me to come to [the Veteran's] office because he was 'freaking out' and they wanted me to try to calm him down."  See the letter from the Veteran's spouse dated November 2005.  In a January 2006 VA examination, the Veteran described his relationship with his supervisors and coworkers as 'poor.'  The examiner noted that the Veteran "has difficulty establishing and maintaining effective work/school and social relationships because [he] sometimes stays away from people."  The examiner also noted that the Veteran's psychological symptoms have caused him to have difficulty understanding complex commands.  As described above, in a March 2008 letter, the Veteran's Vet Center counselor noted that the Veteran had to retire from his position with the IRS due to an increase in severity of his PTSD symptoms."  Also, in a May 2008 letter, Dr. J.D.C. noted the Veteran's report that he took medical retirement in lieu of "being forced out."  To this end, the Board recognizes that the Veteran's application for reasonable accommodation was denied by the IRS in July 2006.  Additionally, as described above, VA examination reports and private treatment records documented the severity of the Veteran's PTSD symptoms including occupational and social impairment, with difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships for the period here under consideration.

Based on the foregoing, and resolving reasonable doubt in his favor, the Board finds that the medical evidence regarding the severity of his PTSD supports an award of TDIU from November 20, 2007 to September 24, 2009.  38 U.S.C.A. § 5107(b).

IV. Earlier effective date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013).

With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).

38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Here, the Veteran contends that he is entitled to an effective date earlier than August 16, 2010, for the grant of service connection for occipital neuralgia.

As noted above, he served on active duty from February 1970 to December 1972.  The Veteran's February 1970 enlistment examination noted a history of head injury and a period of unconsciousness two years prior to enlistment; no sequelae were identified.  The remainder of the Veteran's STRs, to include his December 1972 separation examination, was absent any documentation of a neck or head injury, or related complaints including headaches.

In February 1998, the Veteran filed a claim of entitlement to service connection for headaches, which was denied in an April 1998 rating decision.  The Veteran was notified of the decision and of his appellate rights; however he did not appeal.

In August 2010, the Veteran's attorney filed a document referencing private treatment records, which documented headaches.  The RO has interpreted this as a claim to reopen the previously denied claim of entitlement to service connection for headaches.  Service connection was granted in a July 2012 rating decision, effective January 13, 2012.  However, in a July 2013 rating decision, a corrected effective date of August 16, 2010 was assigned.

Accordingly, the RO has assigned an effective date of August 16, 2010 for the grant of service connection for occipital neuralgia.  The Veteran seeks an earlier effective date.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of August 16, 2010, is the earliest effective date assignable for the award of service connection for occipital neuralgia.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  As indicated above, the Veteran was initially denied service connection for occipital neuralgia in April 1998.  He was notified of that decision and of his appellate rights; however, he did not appeal and, as such, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2013).

The Board has reviewed the record and can identify no communication from the Veteran that would constitute a notice of disagreement as to the April 1998 rating decision.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  The fact that service connection for occipital neuralgia was previously denied does not entitle the Veteran to an earlier effective date with regard to his present claim.

Additionally, the Board has reviewed the record and can find no communication from the Veteran that may be considered to be a claim of entitlement to service connection for occipital neuralgia following the last final denial in April 1998 and prior to the date the claim to reopen was received (August 16, 2010).  See Servello, supra.

The Board recognizes the Veteran's recent contentions that he is entitled to an earlier effective date in August 2007 because that is when he filed a claim of entitlement to service connection for a neck disability.  See, e.g., the October 2013 Board hearing transcript.  Essentially, he argues that the RO should have interpreted the August 2007 neck disability claim as one for service connection for headaches.  Id.  To this end, as indicated above, applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  At no time prior to August 2010, did the Veteran submit any communication or action indicating an intent to reopen his headache disability claim or to file an original claim of entitlement to service connection for headaches/occipital neuralgia.  See 38 C.F.R. § 3.155 (2013).

The Board notes that private treatment records submitted contemporaneous to the October 2007 neck disability claim document the Veteran's complaints of occipital headache pain.  However, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, the April 1998 rating decision did not deny the Veteran's headache/occipital neuralgia claim because the disability was not compensable to a degree.  As such, 38 C.F.R. § 3.157 is not for application.

To the extent that the Veteran is contending that his occipital neuralgia symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced occipital neuralgia prior to the assigned effective date.  That he did was evidence that provided a basis for the grant of service connection.  However, the Board is obliged to follow the law within the parameters set by Congress.  As explained above, the law does not support the assignment of an effective date prior to August 16, 2010 for the grant of service connection for occipital neuralgia.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for occipital neuralgia should be no earlier than the currently assigned date of August 16, 2010.  Accordingly, the benefit sought on appeal is denied.

V. CUE

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  A final decision may, however, be subject to revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) (2013).

The Court has propounded a three-prong test to determine whether CUE is present in a prior determination:

(1). "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,
(2).  the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and 

(3).  a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question."

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless, it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), to the extent that the decision held that the existence of "grave procedural error" (in that case, not obtaining complete service treatment records) rendered a VA decision non-final.  Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.

As to this matter, the Veteran's claim of entitlement to an increased disability rating for service-connected PTSD was granted to 50 percent, but no higher, in a January 2006 rating decision.

The RO's January 2006 rating decision was not appealed and is therefore final.  See  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2008).  The Veteran challenges that decision on the basis of CUE.

With regard to the increased rating for PTSD claim, the Veteran does not seem to assert that the RO applied the incorrect legal standard in its January 2006 decision, nor does he contend that the law was incorrectly applied to the facts as they were known at the time.  Rather, the heart of the Veteran's CUE claim is that the RO's evaluation of the relevant evidence in January 1996 was incorrect.  As will be discussed below, his arguments essentially reflect a disagreement with how the RO weighed the evidence.

As to the PTSD claim, the Veteran contends that there was sufficient evidence in the record at the time of the January 2006 rating decision to warrant a disability rating in excess of 50 percent.  See, e.g., the October 2013 Board hearing transcript.

In the January 2006 rating decision, the RO denied the Veteran's claim of entitlement to a disability in excess of 50 percent for the service-connected PTSD "because of occupational and social impairment with reduced reliability and productivity."  The RO specifically weighed the evidence of record against the pertinent rating criteria under Diagnostic Code 9411.  The RO's decision was consistent with the evidence of record, including the October 2005 letter from the Veteran's spouse, the statement from Mr. D.H., and the VA (QTC) examination report dated January 2006.

The question of whether the Veteran's service-connected psychiatric symptomatology warranted a disability rating in excess of 50 percent at the time of the January 2006 rating decision was reasonably debatable.  In other words, the Board cannot state that an increased disability rating should have been undebatably granted based upon the evidence of record at that time.  Rather, the Board finds that a reasonable adjudicator could have determined that the Veteran's PTSD disability met the criteria for a 50 percent rating, but no higher, at the time of the January 2006 rating decision. This degree of uncertainty cannot constitute clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).  Crucially, in consideration of the information and evidence existing at the time of the January 2006 rating decision, the Board does not find CUE in the decision.  

In short, the Board concludes that the January 2006 rating decision constituted a reasonable exercise of rating judgment under the law as it then existed.  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The January 2006 judgment will not be disturbed now by finding CUE.  The Board notes that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted a disability rating in excess of 50 percent for the Veteran's service-connected PTSD in January 2006.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative.  Accordingly, the Veteran's claim of CUE in the January 2006 rating decision is denied.



ORDER

An increased disability rating of 70 percent, but no higher, for the service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An initial disability rating of 50 percent, but no higher, for the service-connected occipital neuralgia is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted from November 20, 2007 to September 24, 2009.

Entitlement to an effective date prior to August 16, 2010 for the grant of service connection for occipital neuralgia is denied.

Clear and unmistakable error was not committed in the January 2006 rating decision; the appeal of this issue is denied.



________________________                                ________________________
     BARBARA COPELAND                                                  J. A. MARKEY            
        Veterans Law Judge,                                                   Veterans Law Judge,
Board of Veterans' Appeals                                          Board of Veterans' Appeals



_______________________________
JAMES L. MARCH
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


